Title: To James Madison from Frederick Jacob Wichelhausen, 31 December 1806
From: Wichelhausen, Frederick Jacob
To: Madison, James



Duplicate
Sir,
Bremen, the 31st. Decemr. 1806.

I beg leave to confirm herewith the Contents of my last Respects with which I had the honor to address you on the 4th. Inst. and have now the pleasure to inclose you herewith the usual semi-annual report of american vessels arrived at and sailed from the Port of Bremen, within the last six months closing on the 31st. Decemr. 1806, which I hope will safely come to hand.  On the 21st. Instant the french troops quartered in this City, and its neighbourhood and commanded by General Savary, marched off, to join the great Army in Poland, and at present the Garrison of Bremen, consists only in about 1,000 men dutch troops, under Command of Major General Cartaret.  General Dumonceau, however, who has now the chief Command of the whole division of dutch troops in this vicinity, and down the river Weser, is likewise quartered in this City.  I have had several conversations with this General, respecting the free navigation of american property on the river Weser, and he assured me repeatedly, that no impost whatever should be laid on the american Commerce, and that all goods belonging to this nation, should pass freely, if only proper documents would be produced to manifest the american property.
Before I had an opportunity to wait on General Dumonceau, I had a little misunderstanding with General Cartaret, chief of the staff; his troops, which are stationed at Bremerlohe, a place situated on the Weser, about 40 english miles from this city, having stopped the american Ship Union, Captn. Porter, on her return passage to Baltimore with Ballast.  General Cartaret, who probably did not properly understand the business, sent his Aid de Camp here to my Office, in order, as he expressed himself, to make an arrangement with me in regard to this Vessel.  I refused however any offer of this kind, and insisted earnestly upon having the Ship deliberated without any Charges whatever.  As my verbal demonstrations had not the desired effect, I wrote a note to said General, of which I take the liberty to hand you inclosed a Copy.  General Cartaret, when he  this letter, would not give a written answer, and remained by his determination not to let the Union pass, unless I should make a settlement.  However before I could send a second and more serious letter to said General, I received again a verbal message from him, wherein he expressed his reluctance, at having stopped the Union, he having now seen more properly into the business and finding every thing in the best order, he had sent down the Order already to Bremerlohe, to accelerate the Union’s departure as soon as possible:
There are at present still two american vessels in the River, which intend to depart from here in B.  I am however very apprehensive those vessels will meet with new difficulties before they pass the several french and dutch military Posts, which are stationed on the Shores of the Weser; their papers are in the most complete Order, and besides I have given them Passports under my hand to verify the american property, yet I am fearfull, one or other of the Posts will stop them again, as every day the commanding Officers stationed below, are changed and receive new instructions.  The new decree of the Emperor Napoleon, published at Berlin on the 21st. Nov. declaring the Islands of Great Britain in a State of Blockade, is likewise very prejudicial to the navigation of the U. S. should (as it is said to be done in Holland) the public Authorities at this Port, demand Security for every american vessel, which sails from here, not to touch at an english Port.  I am very anxious to receive your instructions on this head, in order to govern myself by them next Spring, when more american vessels will arrive at this Port; in my opinion the U. S. will not submit to a decree, which if executed in its full extent, would be of the greatest inconvenience and disadvantage to their Trade and Navigation.  It is therefore my strict determination not to consent to any bond of this kind, but to insist earnestly to allow every american vessel to depart from here, with full liberty to go wherever the Orders of the Owner or Consignees have directed it.
In the same decree, letters written in the english language are forbidden likewise, which of course cannot be assented to by the Government of the U. S. it being the language of the Country, and no Government in the world has a right to interdict the respective Agents of the U. S. in Europe, to correspond in their Country’s language with their Government.  The Emperor Napoleon on publishing this decree, probably did not recollect that a powerful independent and amicable Nation spoke also the language of his Enemies.
I shall be happy to be soon honoured with your Commands in regard to the present extraordinary measures, which will probably last as long the War between France and England continues, and having for this moment, nothing further to add, I remain with the highest and unlimited respect, Sir, Your most obedient and humble Servant

Fredk Jacob Wichelhausen


Inclosed I have still the honor to hand you a Copy of a proclamation lately issued by the Senate of this City.

